Title: Thomas Jefferson to John Adams, 5 July 1814
From: Jefferson, Thomas
To: Adams, John


          Dear Sir  Monticello July 5. 14.
          Since mine of Jan. 24. your’s of Mar. 14. was recieved. it was not acknoleged in the short one of May 18. by mr Rives, the only object of that having been to enable one of our most promising young men to have the advantage of making his bow to you.
			 I learned with great regret the serious illness mentioned
			 in your letter: and I hope mr Rives will be able to tell me you are entirely restored. but our machines have now been running for 70. or 80. years, and we must expect that, worn as they are, here a pivot, there a wheel, now a
			 pinion, next a spring, will be giving way: and however we may tinker them up for awhile, all will at length surcease motion. our watches, with works of brass and steel, wear out within that
			 period.
			 shall you and I last to see the course of the seven-fold wonders of the times will take? the Attila of the age dethroned, the ruthless destroyer of 10. millions of the human race, whose thirst for blood appeared unquenchable, the great oppressor of the rights & liberties of the world, shut up
			 within the circuit of a little island of the Mediterranean, and dwindled to the condition of an humble and degraded pensioner on the bounty of those he has most injured. how miserably, how meanly, has he closed his inflated career! what a sample of
            the Bathos will his history present! he should have perished on the swords of his enemies, under the walls of Paris ‘Leon piagato a morteCosi fra l’ire estremaSente mancar la vita,rugge, minaccia, e freme,
			 Guarda la sua ferita,Che fa tremar morendo
Ne s’avilisce ancor.Tal volta il cacciator.’ Metast Adriano.

			 
          But Bonaparte was a lion in the field only. in civil life a cold-blooded, calculating, unprincipled Usurper, without a virtue, no statesman, knowing nothing of commerce, political economy, or civil
			 government, & supplying ignorance by bold presumption. I had supposed him a great man until his entrance into the Assembly des cinq cens, 18. Brumaire (an. 8.) from that date however I set him down as a great scoundrel only.
			 to the wonders of his rise
			 and fall, we may add that of a Czar of Muscovy dictating, in Paris, laws and limits to all the successors of the Caesars, and holding even the balance in which the fortunes of this new world are suspended. I own that, while I rejoice, for the good of
			 mankind, in the deliverance of Europe from the havoc which would have never ceased while Bonaparte should have lived in power, I see with anxiety the tyrant of the ocean remaining in vigor, and even participating in the merit of crushing his brother tyrant. while the world is thus turned upside down, on which side of it are we?
			 all the strong reasons indeed
			 place
			 us on the side of peace; the interests of the continent, their friendly
			 dispositions, & even the interests of England. her passions alone are opposed to it. peace would seem now to be an easy work, the causes of the war being removed.
			 her orders of council will no doubt be taken care of by the allied
			 powers, and, war ceasing, her impressment of our seamen ceases of course.
			 but I fear there
			 is foundation
			 for the design intimated in the public papers, of demanding a cession of our right in the
			 fisheries. what will Massachusets say to this? I mean her majority, which must be considered as speaking, thro’ the organs it has appointed itself, as the Index of it’s will. she chose to sacrifice the liberty of our
			 seafaring citizens, in which we were all interested, and with them her obligations to the Co-states; rather than war with England. will she now sacrifice the fisheries to the same partialities? this question is interesting to her alone: for to the middle, the Southern & Western states they are of no direct concern;
			 of no more than the culture of tobacco,
			 rice &
			 cotton to Massachusets. I am really at a loss to conjecture what our refractory sister will say on this occasion. I know what, as an American a citizen of the Union, I would say to her, ‘take this question ad referendum. it concerns you alone. if you would rather give up the fisheries than war with England, we give them up. if you had rather fight for them, we will defend your interests to the last drop of our blood, chusing rather to set a good example than follow a bad one.’ and I hope she
			 will determine to fight for them.—with this however you and I shall have nothing to do; ours being truly the case
			 wherein ‘non tali auxilio, nec defensoribus istis Tempus eget.’ quitting this subject therefore
			 I will turn over another leaf.
          I am just returned from one of my long absences, having been at my other home for five weeks past. having more leisure there than here for reading, I amused myself with reading seriously Plato’s republic. I am wrong however in calling it amusement, for it was the heaviest task-work I ever went through. I had occasionally before taken up some of his other works, but scarcely ever
			 had patience to go through a whole dialogue. while wading thro’ the whimsies, the puerilities, & unintelligible jargon of this work, I laid it down often to ask myself how it could have been
			 that
			 the world should have so long consented to give reputation to such nonsense as this? how the soi-disant Christian world indeed should have done it, is a piece of historical curiosity. but how
			 could the Roman good sense do it? and particularly how could Cicero bestow such eulogies on Plato? altho’ Cicero did not wield the dense logic of Demosthenes, yet he was able, learned, laborious, practised in the business of the world, & honest. he could not be the dupe of mere style, of which he was himself the first master in the world.
			 with the moderns, I think, it is rather a matter of fashion and authority. education is chiefly in the hands of persons who, from their profession, have an interest in the reputation and the
			 dreams
			 of Plato. they give the tone while at school, and few, in their after-years, have occasion to revise their college opinions. but fashion and authority apart,  and bringing Plato to the test of reason, take from him his sophisms, futilities, & incomprehensibilities, and what remains? in truth he is one of the race of genuine Sophists, who has escaped the
			 oblivion of his brethren, first by the elegance of his diction, but chiefly by the adoption & incorporation of his whimsies into the body of artificial Christianity. his foggy mind, is for ever presenting the semblances of objects
			 which, half seen thro’ a mist, can be defined neither in form or dimension. yet this which should have consigned him to early oblivion really procured him immortality of fame & reverence.
			 the
			 Christian priesthood, finding the doctrines of Christ levelled to every understanding, and too plain to need understanding explanation, saw, in the mysticisms of Plato, materials with which they might build up an artificial system which might, from it’s indistinctness, admit everlasting controversy, give employment for their order, and introduce it to profit, power & pre-eminence. the doctrines which flowed from the lips of Jesus himself are within the comprehension of a child; but thousands of volumes have not yet explained the Platonisms engrafted on them: and for this obvious reason that nonsense can never be explained. their purposes however are answered. Plato is canonised: and it is now deemed as impious to question his merits as those of an Apostle of Jesus. he is peculiarly appealed to as an advocate of the immortality of the soul; and yet I will venture to say that were there no better arguments than his in proof of it, not a man in the world would believe it. it is fortunate for us that Platonic republicanism has not obtained the same favor as Platonic Christianity; or we should now have been all living, men, women and children, pell mell together, like the beasts of the field or forest. yet ‘Plato is a great Philosopher,’ said La Fontaine. but says Fontenelle ‘do you find his ideas very clear’?—‘oh no! he is of an obscurity impenetrable.’—‘do you not find him full of
			 contradictions?’—‘certainly, replied La Fontaine, he is but a Sophist.’  yet immediately after, he exclaims again, ‘oh Plato was a great philosopher.’—Socrates had reason indeed to complain of the misrepresentations of Plato; for in truth his dialogues are libels on Socrates.—but why am I dosing you with these Ante-diluvian topics? because I am glad to have some
			 one to whom they are familiar, and who will not recieve them as if dropped from the moon.
			 our
			 post-revolutionary youth are born under happier stars than you and I were. they acquire all learning in their mothers’ womb, and bring it into the world ready-made. the information of books is no
			 longer necessary; and all knolege which is not innate, is in contempt, or neglect at least. every folly must run it’s round; and so, I suppose, must that of self-learning, & self sufficiency;
			 of
			 rejecting the knolege acquired in past ages, and starting on the new ground of intuition. when sobered by experience I hope our successors will turn their attention to the advantages of
			 education. I
			 mean of education on the broad scale, and not that of the petty academies, as they call themselves, which are starting up in every neighborhood, and where one or two men, possessing Latin, & sometimes Greek, a knolege of the globes, and the
			 first six books of
			 Euclid, imagine & communicate this as the sum of science. they commit their pupils to the theatre of the world with just
			 taste enough of
			 learning to be alienated from industrious pursuits, and
			 not enough to do service in the ranks of science. we have some exceptions indeed. I presented one to you lately, and we have some others. but the terms I use are general truths. I hope the
			 necessity
			 will at length be seen of establishing institutions, here as in Europe, where every branch of science, useful at this day, may be taught in it’s highest degrees. have you ever turned your thoughts to the plan of such an institution? I mean to a specification of
			 the particular sciences of real use in human affairs, and how they might be so grouped as to require so many professors only as might bring them within the views of a just but enlightened
			 economy? I
			 should be happy in a communication of your ideas on this problem, either loose or digested. but to
			 avoid my being run away with by another subject, and adding to the length and ennui of the
			 present
			 letter, I will here present to mrs Adams & yourself the assurance of my constant & sincere friendship and respect.
          Th:
            Jefferson
        